Citation Nr: 0948715	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  96-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1980 to February 1981 and had subsequent reserve 
service with several periods of active duty for training 
(ACDUTRA).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the San Juan RO.  The case was before the Board 
in November 1999, March 2004, June 2006, and September 2007 
when it was remanded for further development.


FINDING OF FACT

The Veteran's chronic low back disability is reasonably shown 
to be related to injuries sustained to the low back during 
periods of active service, including during ACDUTRA.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Accordingly, the Board will address the merits of 
the claim.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, including during ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service-connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

On February 1981 service separation examination, the Veteran 
did not report any back problems and clinical examination of 
the spine was normal.  

An August 1986 sick slip shows that the Veteran complained of 
back pain.  There was no evidence of trauma and minimal 
muscular tenderness was noted.  The diagnosis was low back 
pain syndrome.  He was placed on light duty for 24 hours.  A 
September 1986 sick slip indicates that the Veteran continued 
to have low back pain.  He was restricted to light duty only.  

January 1987 X-ray results reveal bilateral sacralization and 
spina bifida occulta in L5; and mild dextroscoliosis.  The 
Veteran reported a history of low back pain since lifting a 
heavy object in August 1986.  February to March 1987 records 
show that the Veteran was continuing to experience pain and 
limitation of motion in the lumbar spine.  

An April 1991 Statement of Medical Examination and Duty 
Status notes that the Veteran complained of low back pain.  
The injury was determined to have occurred in the line of 
duty for active duty.  

April 1991 X-ray results show narrowing of the L5-S1, 
intervertebral space and spina bifida occulta at S1.  There 
was no scoliosis or spondylosis present. 

A February 1992 Statement of Medical Examination and Duty 
Status states that while performing maintenance the Veteran 
stepped in a hole that he did not see and felt pain in his 
back.  Four days after the incident he continued to 
experience pain, especially at night.  The injury was found 
to have occurred in the line of duty while the Veteran was on 
active duty.   

A February 1992 radiology report provides an impression of 
diffuse disc bulging at the L4-L5 and L5-S1 levels; mild 
hypertrophic changes involving the facet joint at the L4-L5 
and L5-S1 levels; and mild narrowing of the left-sided neural 
foramina at the L5-S1 level caused by a combination of 
bulging disc and hypertrophic changes of the left-sided facet 
joints.

A May 1994 sick slip indicates that the Veteran was 
experiencing back pain.  It was noted that this occurred in 
the line of duty.  The Veteran's duties were restricted for 
two weeks: he could not lift more than 15 pounds and had to 
complete Physical Training at his own tolerance.  
 
A subsequent May 1994 sick slip notes that the Veteran 
continued to experience low back pain.  It was noted that 
this occurred in the line of duty.  Restrictions included no 
running, no marching for more than half a mile, and no 
rucksack for fourteen days.

A July 1994 radiology report reveals narrowing of the L4-L5 
and L5-S1 disc spaces with associated vacuum effect as in 
degenerative disc disease.

An August 1997 line of duty statement indicates the Veteran 
claimed he fell on a rock and injured his knee and back while 
performing military duty.  It was noted that the Veteran was 
on ACDUTRA and that the injury occurred in the line of duty.  

A July 1998 Department of the Army Memorandum states that the 
Veteran had been evaluated for chronic low back pain 
aggravated by degenerative joint disease.  A permanent 
physical profile for no sit-ups during physical training was 
granted. 

On October 2009 VA examination, the examining physician 
reviewed the Veteran's claims file and examined the Veteran.  
A January 2009 MRI revealed moderate to severe central canal 
stenosis at L4-L5 and L5-S1 caused by loss of normal 
intervertebral disc height with intervertebral disc bulges 
and arthrosis of facet joints. The examiner found that the 
Veteran's low back disability was at least as likely as not 
related to back injuries during service.  The examiner 
discussed the Veteran's injuries in 1986, 1992, 1994, and 
1997 along with evidence of multiple medical evaluations for 
back pain and various back diagnoses.  He found that this 
medical evidence supported the fact that disc disease could 
have been caused by traumatic events to the low back during 
active service.  

The Veteran's STRs document several instances of low back 
injuries and pain accompanied by duty restrictions during 
periods of active duty and ACDUTRA.  The Board notes that the 
August and September 1986 sick slips do not specifically show 
that the Veteran was in active service; however, they show he 
was placed on light duty.  Hence, they reasonably indicate 
that he was serving in an active period of service at the 
time of the injury, and the Board finds that reasonable doubt 
should be resolved in the Veteran's favor to conclude that he 
was serving in an active duty capacity at the time of the 
August 1986 injury.  Other documentation of back injuries in 
April 1991, February 1992, May 1994, and August 1997 indicate 
that they occurred in the line of duty.  

Reserve service treatment records show the Veteran continued 
to complain of ongoing lumbar spine pain.  The October 2009 
VA examiner discussed the evidence regarding the Veteran's 
back injuries during active service and concluded that it was 
at least as likely as not that his disc disease was related 
to these injuries.  

Hence, considering the evidence documenting injuries 
occurring in the line of duty during active service, the 
October 2009 VA opinion, and the continuity of symptomatology 
shown throughout, the Board concludes that the record 
reasonably establishes that the Veteran's chronic low back 
disability is related to injuries sustained in active 
service.  

The Board notes that the evidence raises questions as to 
whether the Veteran may have had a back disorder that pre-
existed some of his periods of ACDUTRA; however, in light of 
the Board's conclusion that direct service connection is 
warranted, there is no need to further address issues of 
aggravation.

Accordingly, all the requirements for establishing service 
connection for a low back disability are met, and service 
connection for such disability is warranted. 


ORDER

Service connection for a low back disability is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


